ACCEPTED
                                                                                       03-15-00518-CV
                                                                                               8407823
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                12/30/2015 12:22:32 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                            CASE NO. 03-15-00518-CV

                      IN THE THIRD COURT OF APPEALS            FILED IN
                                                        3rd COURT OF APPEALS
                               AUSTIN, TEXAS                AUSTIN, TEXAS
           _______________________________________________________
                                                       12/30/2015 12:22:32 PM
                                                                  JEFFREY D. KYLE
                        CITY OF SAN MARCOS, TEXAS                      Clerk
                                      Appellant

                                            v.

       SAM BRANNON, COMMUNITIES FOR TEXAS THRIVING
    WATER FLUORIDE-FREE SAN MARCOS, MORGAN KNECHT AND
                      KATHLEEN O’CONNELL
                                    Appellee
      ________________________________________________________
       On Appeal from the 274th Judicial District Court of Hays County, Texas
                    Honorable R. Bruce Boyer, Judge Presiding
                       Trial Court Cause Number 15-1266


           AMENDED STATEMENT REGARDING ORAL ARGUMENT


       TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant, City of San Marcos, Texas and files this Amended

Statement Regarding Oral Argument in this interlocutory appeal.

                STATEMENT REGARDING ORAL ARGUMENT

       Plaintiff WAIVES oral argument, and requests submission on the Briefs of the

parties.

                                        Respectfully submitted,
                                            1

Amended Statement Regarding Oral Argument
                                        MCKAMIE KRUEGER, LLP
                                        941 Proton Rd.
                                        San Antonio, Texas 78258
                                        210.546.2122
                                        210.546.2130 (Fax)

                                        /s/: William M. McKamie      ______
                                        WILLIAM M. McKAMIE
                                        State Bar No. 13686800
                                        mick@mckamiekrueger.com

                                        and

                                        Michael J. Cosentino
                                        State Bar No. 04849600
                                        mcosentino@sanmarcostx.gov
                                        CITY ATTORNEY
                                        CITY OF SAN MARCOS, TEXAS
                                        512.393.8153
                                        Fax 512.393.3983

                                        ATTORNEYS FOR APPELLANT




                                            2

Amended Statement Regarding Oral Argument
                          CERTIFICATE OF SERVICE

      I certify that on December 30, 2015, a complete and correct copy of Amended
Statement Regarding Oral Argument was filed electronically with the Third Court of
Appeals with notice of case activity to be generated and sent electronically by the
Clerk of the court with ECF notice being sent to the following counsel of record:

Craig F. Young
108 E. San Antonio
San Marcos, Texas 78666
512.847.7809
512.393.1212 (Fax)
cyoung@lawyer.com
Attorney for Morgan Knecht

Lynn Peach
147 S. Guadalupe, Suite 101
San Marcos, Texas 78666
512.393.9991
888.428.0468 (Fax)
lynn@lynnpeachlaw.com
Attorney for Sam Brannon

Brad Rockwell
707 Rio Grande, Ste. 200
Austin, Texas 78701
SBN 17129600
brad@LF-lawfirm.com
512-469-6000
512-482-9346 (fax)
Attorney for Kathleen O'Connell and
Communities for Thriving Water-Fluoride
Free San Marcos

                                       /s/ William M. McKamie________________
                                       WILLIAM M. McKAMIE

                                            3

Amended Statement Regarding Oral Argument